Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 6, 2005








 
Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed October 6, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00449-CV
____________
 
IN RE COOPER CAMERON CORPORATION,
Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 9, 2005, relator filed a petition for
writ of mandamus in this court.[1]  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator subsequently advised the court that
the parties were undertaking settlement negotiations.  On September 27, 2005, relator filed a motion
to dismiss the mandamus proceeding because relator and the real parties in
interest have settled all issues between them in the underlying case.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, we dismiss relator=s petition for writ of mandamus.
PER CURIAM
Petition Dismissed and Memorandum
Opinion filed October 6, 2005.
Panel consists of Justices
Anderson, Fowler and Frost. 




[1]  The underlying
action is styled Silber/I-10 Venture, Ltd., f/k/a Rocksprings, Ltd. v.
Falcon Interests Realty Corp. a/k/a Falcon Group Development a/k/a, d/b/a
Falcon Group Construction, Cooper Cameron Corporation and Cooper Industries,
Inc., under cause number 02-CV-0991 in the 212th District Court in
Galveston County, Texas.